            Case 5:20-cv-00414-F Document 8 Filed 07/13/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF OKLAHOMA


 JEREMIAH YBARRA,                          )
                                           )
               Plaintiff,                  )
                                           )
 -vs-                                      )      Case No. CIV-20-414-F
                                           )
 FNU LNU, Warden,                          )
                                           )
               Defendant.                  )


                                      ORDER

        On June 8, 2020, United States Magistrate Judge Suzanne Mitchell issued a
Report and Recommendation, recommending that plaintiff’s application to proceed
in the district court without prepaying fees or costs be denied and that if plaintiff
does not pay the $400.00 filing fee in full within 14 days of any order adopting the
Report and Recommendation, plaintiff’s civil action be dismissed without prejudice
to refiling.
        Any objection to Magistrate Judge Mitchell’s Report and Recommendation
was due by June 29, 2020. Magistrate Judge Mitchell specifically advised plaintiff
that failure to make timely objection to the Report and Recommendation waives his
right to appellate review of the factual and legal issues therein addressed.
        To date, plaintiff has not filed any objection to the Report and
Recommendation and has not sought any extension of time to file one. With no
objection being filed, the court adopts the Report and Recommendation in its
entirety.
             Case 5:20-cv-00414-F Document 8 Filed 07/13/20 Page 2 of 2




        Accordingly, the Report and Recommendation issued by United States
Magistrate Judge Suzanne Mitchell on June 8, 2020 (doc. no. 7) is ADOPTED.
Plaintiff’s Application for Leave to Proceed In Forma Pauperis, filed June 4, 2020
(doc. no. 5), is DENIED. Plaintiff is DIRECTED to pay the $400.00 filing fee
within 14 days of the date of this order. Failure to timely pay the filing fee shall
result in the dismissal of plaintiff’s civil action without prejudice to refiling.
        IT IS SO ORDERED this 13th day of July, 2020.




20-0414p001.docx




                                            2
